Citation Nr: 1520629	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids. 

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from May 1976 to June 1979 with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves from 1980 to 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2007 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and New Orleans, Louisiana, respectively.  The Veteran's claims file is in the jurisdiction of the New Orleans RO. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video-conference hearing in February 2011.  A transcript of this proceeding has been associated with the record.  

The Board remanded the instant matters in June 2011 and December 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand order with regard to the claim for service connection for a heart disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to an initial compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident during active service, ACDUTRA, or INACDUTRA, and did not manifest within one year of the Veteran's discharge from active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the claim decided herein, the VCAA's notice requirements were satisfied by way of a letter sent to the Veteran in April 2006, which was prior to the initial unfavorable decision issued in March 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claim.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's service connection claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, pursuant to the June 2011 Board remand, records from the Social Security Administration (SSA) were obtained and, pursuant to the December 2013 Board remand, records from the United States Postal Service regarding a claim for workers' compensation and records regarding the Veteran's service with the Army Reserves were obtained.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in order to adjudicate his service connection claim in April 2012 and addendum opinions were obtained in August 2012 and August 2014.  In this regard, the Board notes that, collectively, the August 2012 and August 2014 addendum opinions offered an etiological opinion as to the claimed disorder and the examiner based his conclusion on a complete review of the record, which includes the Veteran's service and post-service treatment records, his lay statements describing the onset, nature, and continuity of symptomatology pertaining to his heart disorder, and examinations detailing findings related to his heart.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the collective opinions proffered in August 2012 and August 2014 are sufficient to assist VA in deciding the instant claim.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the history and symptomatology relating to the Veteran's claimed disorder.  The undersigned also elicited testimony regarding the Veteran's claimed in-service events that he contends have caused his alleged disorder as well as statements regarding his history of symptoms and treatment to the current time.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from the Veteran's Reserve service, his Worker's Compensation claim, SSA, and VA and private treatment providers, the Board remanded the issue in June 2011 and December 2013 in order to obtain such records.  Additionally, while on remand, the Veteran was afforded a VA examination in April 2012 with addendum opinions in August 2012 and August 2014 so as to determine the nature and etiology of his heart disorder. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with and that the Board may proceed to adjudicate the claim decided herein based on the current record.

As noted previously, in June 2011 and December 2013, the Board remanded the case for additional development, to include obtaining outstanding records and affording the Veteran a VA examination with opinions addressing the etiology of his heart disorder.  As discussed in the preceding paragraphs, records from the Veteran's Reserve service, Worker's Compensation claim, SSA, private treatment providers, and VA treatment facilities have been obtained.  Additionally, the Veteran was afforded a VA examination in April 2012 with addendum opinions in August 2012 and August 2014 so as to determine the nature and etiology of his heart disorder.  Therefore, the Board finds that the AOJ has substantially complied with the June 2011 and December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b)  relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Notably, however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478   (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records show that he presented to sick call on several occasions in June 1976 with subjective complaints of chest pain.  These symptoms were exacerbated by deep breathing or by performing physical training.  The impression was pleuritic chest pain vs. chest wall.  He was also diagnosed as having muscular pain.  Subsequent episodes of chest pain in January, July, and November 1977 were attributed to gastritis or viral syndrome.  Examination of the Veteran's chest and heart, along with electrocardiogram (EKG) testing, was normal at that time.  The Veteran returned to a VA medical facility in October 1987 with subjective complaints of chest pain since that morning.  A chest x-ray was normal. The impression was alteration of cardiovascular system due to pain. 

Clinical evaluations and physical examinations performed in May 1979, January 1984, and October 1987 were normal.  It was noted, however, in January 1990 and November 1991, that the Veteran had hypertension, but no other cardiovascular abnormalities were found at that time. 

An EKG performed at a VA medical facility in May 1993 was described as abnormal and it was noted that the results showed left ventricle hypertrophy (voltage criteria) and ST elevation.  A notation on the examination report further stated "consider early repol pericarditis or injury." 

The Veteran was subsequently diagnosed as having unstable angina and coronary artery disease (CAD) in November 1999 following a heart catheterization procedure.  See December 1999 and May 2005 VA treatment notes and diagnostic reports.  Other pertinent VA treatment records associated with the claims file diagnosed the Veteran as having ischemia and suggested that the Veteran had a past myocardial infarction.  See VA treatment records and diagnostic reports dated August 2001, July 2003, and May 2005.  Also, a January 2008 functional assessment examination from SSA notes diagnoses of the following heart diseases: "A. Hypertension, atherosclerosis.  B. Ischemic and dilated cardiomyopathy, coronary sclerosis, possible myocardial fibrosis with aneurismal changes.  C. Sinus rhythm, abnormal electrocardiogram, post-operative PTCA with stent placement in 2003 and 2006, typical anginal syndrome.  D.  Class III C." 

During the February 2011 Board hearing, the Veteran and his spouse testified that the Veteran had experienced continuous chest pain since his military service.  

The Veteran submitted a claim for service connection for hypertension in January 2002 and, by rating decision dated in February 2002, the RO denied service connection for hypertension.  Specifically, it was noted that the earliest medical evidence of hypertension in the record was a May 1984 VA treatment record indicating a diagnostic impression of hypertension and that there was no link between this diagnosis and the Veteran's military service.  The Veteran did not perfect an appeal as to this decision and it became final.

The Veteran submitted a claim for service connection for, more generally, a heart disorder in December 2005 and, by rating decision dated in March 2007, the RO denied service connection for a heart disorder and also found that the Veteran failed to submit new and material evidence to reopen a previously denied claim for service connection for hypertension.  Specifically, with regard to the heart disorder issue, the RO noted that VA treatment records showed a diagnosis of coronary artery disease with 2 vessel disease on catheterization but that there was no link between this disorder and the Veteran's military service.  The Veteran disagreed with the March 2007 rating decision only with respect to the denial of service connection for a heart disorder and perfected this appeal.  However, he did not perfect an appeal as to the determination regarding hypertension and it became final

Pursuant to the June 2011 Board remand, the Veteran was afforded a VA heart examination in April 2012.  This examination report noted diagnoses of coronary artery disease and hypertensive heart disease but did not provide the requested opinion.  In an August 2012 addendum, the examiner noted that he had reviewed the claims file and that the findings of the previous examination as well as the diagnoses of coronary artery disease and hypertensive heart disease remained unchanged.  The examiner opined that these conditions were not due to service and were instead caused by long standing poorly controlled high blood pressure and cigarette smoking.  The examiner explained that the Veteran was not diagnosed with or treated for hypertension while in the service, and thus, these conditions were not related to service.  

Unfortunately, the April/August 2012 VA examiner failed to fully answer the question posed in the June 2011 Board remand.  Specifically, the April/August 2012 VA examiner failed to opine whether the Veteran's current heart disorders were related to his "in-service treatment for chest pain and related complaints."  Even though the examiner indicated that he had reviewed the claims file, the Board found it problematic that the examiner did not discuss the "in-service treatment for chest pain and related complaints" nor did he "consider the Veteran's complaints of continuity of symptoms since discharge from service."   As such, the Board remanded the claim again in December 2013 obtain another addendum opinion regarding the etiology of the Veteran's heart disorder.

Pursuant to the December 2013 Board remand, an additional addendum opinion from the April 2012 VA examiner was obtained in August 2014.  Significantly, the examiner determined that the Veteran's chest pain complaints were evaluated while in the military and were not found to be heart related.  Even though the Veteran reported chest pain complaints after discharge, the examiner indicated that it was not possible to know the cause.  He further stated that the Veteran's records do show longstanding,  poorly controlled, hypertension diagnosed after military service as well as coronary artery disease diagnosed after service.  The examiner concluded that the most likely cause of the Veteran's coronary artery disease was his hypertension, which did not appear to be service connectable.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested cardiovascular-renal disease to a degree of 10 percent within the one year following his active duty service discharge in June 1979.  With respect to the Veteran's and his spouse's statement that he experienced symptoms of a heart disorder within a year of his discharge and such has continued to the present time, the Board finds that such are inconsistent with the contemporaneous evidence of record and were made in connection with his claim for VA benefits.  Therefore, they are considered to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra. 

In this regard, as above, clinical evaluations and physical examinations performed in May 1979, January 1984, and October 1987 were normal.  While the Veteran was noted to have hypertension in January 1990, no other cardiovascular abnormalities were found at that time.  Furthermore, the medical records contained in the claims file fail to reveal any reference to a heart disorder, to include by the Veteran's self-report, relevant to such time period.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Board finds that the Veteran did not manifest cardiovascular-renal disease, to include on the basis of continuity of symptomatology, within one year of his June 1979 discharge from service.  As such, presumptive service connection is not warranted for a heart disorder. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of record shows that the Veteran has diagnoses of coronary artery disease and hypertensive heart disease.  However, the probative evidence of record demonstrates that the Veteran's heart disorder is not related to his service.  In this regard, the Board places great probative weight on the August 2012 and August 2014 collective opinions.  Specifically, the August 2012 opinion found that the Veteran's coronary artery disease was not due to service and was instead caused by long standing poorly controlled high blood pressure and cigarette smoking.  Thereafter, the August 2014 opinion noted that the Veteran's chest pain complaints were evaluated while in the military and not found to be heart related.  Even though the Veteran reported chest pain complaints after discharge, the examiner stated that it was not possible to know the cause.  However, he further indicated that the Veteran's records do show longstanding, poorly controlled, hypertension diagnosed after military service as well as coronary artery disease diagnosed after service.  The examiner concluded that the most likely cause of the Veteran's coronary artery disease was his hypertension, which did not appear to be service connectable.  These opinions have clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  Accordingly, as the probative evidence of records demonstrates that the current heart disorder is not related to service, service connection is not warranted.

The Board notes that the Veteran and his spouse have contended that his current heart disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's heart disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while the Veteran and his spouse are competent to describe his current manifestations of his heart disorder as well as his history of claimed symptoms and treatment for such disorder, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a heart disorder requires the administration and interpretation of cardiovascular testing, such as stress tests, and knowledge of the cardiovascular system, to include the causes of heart disease. There is no indication that the Veteran or his spouse possess the requisite medical knowledge to perform cardiovascular testing or interpret their results.  Moreover, as indicated previously, the Board has determined that the Veteran's and his spouse's statements regarding the onset of his heart disorder, to include continuity of symptomatology, to be not credible. 

Moreover, the Veteran and his spouse have offered only conclusory statements regarding the relationship between his in-service complaints of chest pain and his current heart disorder.  In contrast, the August 2012/August 2014 opinions took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service symptoms as well as the current nature of his heart disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

Consequently, the Board finds that a heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident during active service, ACDUTRA, or INACDUTRA, and did not manifest within one year of the Veteran's discharge from active duty service.  Therefore, service connection for such claimed disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a heart disorder is denied.  

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's initial rating claim, his service-connected hemorrhoids are rated as zero percent disabling pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum schedular evaluation, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

Notably, the hemorrhoids issue was remanded most recently in December 2013 as there was no indication that either of the Veteran's VA examinations in November 2007 or April 2012 included an examination for internal hemorrhoids, to include whether the Veteran had internal hemorrhoids resulting in secondary anemia.   

Pursuant to the December 2013 Board remand, the Veteran was afforded a VA examination with regard to his hemorrhoids in August 2014.  During the August 2014 examination, the Veteran stated that he had internal hemorrhoids, not external, and underwent surgery in 2009.  He indicated that his current symptoms included "bleeding, cramping," not protrusion.  He also indicated that he had a burning sensation in his rectum.  On physical examination, there were no findings of external hemorrhoids.  The examiner stated that the Veteran's expressed current internal hemorrhoids could only be uncovered via colonoscopy, not with plain rectal digital examination.  She further indicated that, while she was unable to state its current status, the Veteran's expressed rectal bleeding every other day was likely due to internal hemorrhoids.  The examiner stated that the Veteran's private treatment records from Tulane Medical Center show that he underwent a hemorrhoidectomy in April 2009 with a post-operative diagnosis of grade 4 right anterior hemorrhoids, grade 3, left lateral hemorrhoids, and with minimal blood loss.  The examiner noted that the Veteran had a long history of low h/h (hemoglobin and hematocrit) since October 2002, which predated the history of bleeding and status post hemorrhoidectomy.  Thus, the examiner opined that the claimed anemia secondary to the Veteran's hemorrhoids was not likely, with 50 percent or lesser probability.

In a March 2015 Post-Remand Brief, the Veteran's representative noted the Veteran's long history of low hematocrit and hemoglobin test results (i.e., anemia) and argued that the August 2014 VA examiner's opinion that the Veteran's anemia was unrelated to the service-connected hemorrhoids because the lab results were noted to have "...predated the history of bleeding and sp hemorrhoidectomy"  is inadequate because it was premised upon an illogical contemplation that the Veteran's hemorrhoid disorder began at the time of his hemorrhoidectomy.  The Veteran's representative argued that the hemorrhoids, secondary to the service-connected functional bowel syndrome with chronic intermittent diarrhea, were not only in existence long before the hemorrhoidectomy (one would presume the condition had to be present before surgical correction was scheduled) but also long before he understood that it was a separately claimable disability.  Thus, the Veteran's representative requested that the Board associate the blood volume problems with the service-connected hemorrhoids and assign the maximum schedular evaluation due to the persistent bleeding with secondary anemia.

Alternatively, the Veteran's representative requested that further medical clarification be obtained that takes into account not the date of the Veteran's hemorrhoid surgery, but the date that the hemorrhoids first manifested.  Any such addendum opinion should also discuss whether the earlier signs of a low blood count would otherwise be attributable to the process of the development of the hemorrhoids due to the service-connected functional bowel syndrome with chronic intermittent diarrhea.

For the reasons expressed above, the Board finds that a remand is necessary in order to obtain another addendum opinion regarding the etiology of the Veteran's anemia.  Also, while the Veteran's internal hemorrhoids are not visible by rectal digital examination, the examiner should opine whether, based on other findings, there is evidence of internal large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the August 2014 VA examiner for an addendum opinion.  If the August 2014 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses whether the Veteran currently has internal large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences and whether there is persistent bleeding with secondary anemia.  

Significantly, the examiner is directed to the private treatment records from Tulane Medical Center which show that the Veteran underwent a hemorrhoidectomy in April 2009 and was found to have grade III hemorrhoids in July 2009.  The examiner should also specifically consider the April 2012 VA examination report which shows that laboratory testing was performed in November 2011 and revealed a hemoglobin of 10.4, and offer an opinion as to whether the Veteran's hemorrhoids result in secondary anemia.

Significantly, the August 2014 VA examiner should take into account not the date of the Veteran's hemorrhoid surgery, but the date that the hemorrhoids first manifested.  The opinion should also discuss whether the earlier signs of a low blood count would otherwise be attributable to the process of the development of the hemorrhoids due to the service-connected functional bowel syndrome with chronic intermittent diarrhea.

All opinions expressed should be accompanied by supporting rationale. 

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


